               Case 2:17-cv-00094-RAJ Document 359 Filed 05/26/20 Page 1 of 8



 1
                                                                           The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE
10
     ABDIQAFAR WAGAFE, et al., on behalf of               CASE NO. C17-00094RAJ
11   himself and other similarly situated,
                                                          JOINT STATUS REPORT
12                                  Plaintiffs,           PURSUANT TO APRIL 28, 2020
                                                          AND MAY 14, 2020 ORDERS
13               v.                                       (DKT. NOS. 352, 355)
14   DONALD TRUMP, President of the United
     States, et al.,
15
                                    Defendants.
16

17

18           Pursuant to the Court’s May 14, 2020, Order (Dkt. No. 355), counsel for the parties met and

19 conferred by telephone and also exchanged email correspondence. Pursuant to that order and the

20 Court’s April 28, 2020 order (Dkt. No. 352), the parties now submit this joint status report.

21                                                 Discovery Motions

22           The parties are in the midst of negotiations toward resolution of the discovery issues raised in

23 the now-stricken discovery motions. The status of these negotiations is outlined below:

24           Dkt No. 289 (Defendants’ Motion to Compel Answers to their Interrogatories):

25           In an attempt to resolve the issues in this motion, Plaintiffs offered to do the following: By

26 June 11, 2020, identify for Defendants those documents that Plaintiffs identified or compiled for
27 potential use at the depositions but that they did not use, regardless of the reason; by June 17, 2020,

28
                                                                                     UNITED STATES DEPARTMENT OF JUSTICE
29 JOINT STATUS REPORT PURSUANT TO                                             CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                       Ben Franklin Station, P.O. Box 878
     MAY 14, 2020 ORDER - 1                                                                 Washington, D.C. 20044
30   (Case No. C17-00094RAJ)                                                                     (202) 616-4900


31
               Case 2:17-cv-00094-RAJ Document 359 Filed 05/26/20 Page 2 of 8



 1 connect a sample subset of these documents, the documents Plaintiffs have already used as

 2 deposition exhibits, and the documents identified as support in Plaintiffs’ experts’ reports to each of

 3 their claims in order to provide Defendants with examples of the types of evidence supporting

 4 Plaintiffs’ claims. In addition, Plaintiffs proposed that the parties agree that the schedule for pretrial

 5 statements be extended further from trial than by rule to allow for more advance notice than typical

 6 of trial exhibits, and that the parties will negotiate in good faith that deadline once a trial date is set.

 7           Defendants have yet to commit that Plaintiffs’ proposals are sufficient to satisfy them that the

 8 issues raised in this motion can be deemed fully resolved. Specifically, Defendants are dissatisfied

 9 that after offering a “sampling” of “categories,” and the Court’s suggestion that we consider that
10 proposal further, Plaintiffs will not commit to identifying additional samples of any evidence that

11 supports their claims but is not represented by the samples they link to their claims by June 17. The

12 parties will continue to discuss the issues in the hope that full resolution can be achieved without the

13 need for court intervention. The parties will report back to the Court by June 26, 2020, if any issue

14 identified in this motion has not been fully resolved.

15           Dkt. No. 309 (Plaintiffs’ Motion to Amend the Protective Order to Contact Class Notice

16 Responders):

17           The parties continue to work towards a compromise on this motion and have reached some

18 areas of agreement. The parties agree that Plaintiffs’ counsel should (at least initially) contact

19 everyone who responded to the notice. The parties agree that there will be an agreed-upon preamble

20 to the initial contact by Plaintiffs’ counsel, and Plaintiffs have made a proposal for this preamble and

21 await Defendants’ approval or comments on same. The parties also agree that Plaintiffs will only

22 seek to offer testimony from six or fewer individuals who responded to the notice. Yet although the

23 parties have engaged in extensive dialogue, areas of disagreement remain. The parties request an

24 opportunity to discuss these points of disagreement with the Court at the hearing set for May 28, in

25 the hope that additional Court guidance will help them resolve these remaining issues on this motion.

26
27

28
                                                                                       UNITED STATES DEPARTMENT OF JUSTICE
29 JOINT STATUS REPORT PURSUANT TO                                               CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                         Ben Franklin Station, P.O. Box 878
     MAY 14, 2020 ORDER - 2                                                                   Washington, D.C. 20044
30   (Case No. C17-00094RAJ)                                                                       (202) 616-4900


31
               Case 2:17-cv-00094-RAJ Document 359 Filed 05/26/20 Page 3 of 8



 1           Dkt. Nos. 312 & 316 (Plaintiffs’ Motion to Compel, Challenging Redactions in the A-Files

 2 and 41 Other Documents):

 3           Since the last conference with the Court, Plaintiffs have provided to Defendants annotated

 4 versions of the A-Files and 41 documents. Plaintiffs’ annotations indicate Plaintiffs’ positions in

 5 comment bubbles on the redactions that Plaintiffs challenge. Defendants have committed to

 6 reevaluate the propriety of those redactions and either remove the redactions or engage in further

 7 telephonic discussions to describe the redactions and try to address Plaintiffs’ concerns. The parties

 8 will report back to the Court by June 26, 2020, if any issues in either of these two motions has not

 9 been fully resolved through this process. For any documents from which Defendants agree to
10 remove redactions, re-production of those documents will occur no later than July 3, 2020.

11                                                  Other Matters

12           In addition to meeting and conferring on the four motions, the parties continue to work on

13 several other aspects of this case, as required by this Court’s order of March 26, 2020. Dkt. No. 349.

14 In compliance with this separate Order, the parties have met and conferred, and report the status of

15 such other work performed during the suspension of the schedule relative to the ongoing pandemic.

16 In particular, since last reporting to the Court on April 27, 2020, the parties continue to negotiate on

17 other outstanding discovery issues, including disagreements with respect to whether Plaintiffs’ Rule

18 30(b)(6) notice to USCIS is sufficiently particular and with respect to clawbacks of some documents

19 and deposition testimony requested by Defendants. The parties anticipate that the discussions with

20 respect to the redactions (in context of the issues in Dkt. Nos. 312 & 316) may assist in resolving

21 those issues as well.

22           With regard to the scope of Plaintiffs’ proposed Rule 30(b)(6) depositions of USCIS,

23 Defendants volunteered to prepare a document that summarizes the matters on which it is believed

24 that the parties have already reached agreement and the matters where the parties still need to close a

25 gap between their positions. It is hoped that this document, which Defendants plan to send to

26 Plaintiffs’ counsel this week, will serve as the blueprint for a final agreement soon on the scope of
27 this deposition. In addition to working with Plaintiffs’ to negotiate the scope of Plaintiffs’ 30(b)(6)

28
                                                                                    UNITED STATES DEPARTMENT OF JUSTICE
29 JOINT STATUS REPORT PURSUANT TO                                            CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                      Ben Franklin Station, P.O. Box 878
     MAY 14, 2020 ORDER - 3                                                                Washington, D.C. 20044
30   (Case No. C17-00094RAJ)                                                                    (202) 616-4900


31
               Case 2:17-cv-00094-RAJ Document 359 Filed 05/26/20 Page 4 of 8



 1 Notice, Defendants continue to prepare potential designee(s) to the extent they believe possible

 2 without resolution of the disputes.

 3           In response to Plaintiff’s nine expert reports, Defendants have thus far notified Plaintiffs of

 4 the subject area expertise of one of its anticipated responsive experts, and have since provided

 5 Plaintiffs with further notice that they anticipate having two or three additional expert witnesses.

 6 Defendants have yet to provide responsive expert reports to Plaintiffs. Defendants report that, while

 7 much progress has been made toward the full completion of the reports, Defendants’ assert that their

 8 capacity to complete work by the original deadline has been substantially impaired. That is,

 9 Defendants’ assert that the pandemic-related crisis hit at the very outset of our development of the
10 Government’s responsive expert case, and for many weeks thereafter disrupted the government’s

11 ability to reach out to potential experts and consult as necessary with government-related

12 components reprioritized to meet the COVID-19 crisis. The original deadline for responsive expert

13 reports was March 28, 2020. Plaintiffs do not believe the current conditions have necessitated the

14 length of delay that has occurred. Furthermore, Defendants have informed Plaintiffs that in addition

15 to working to prepare responsive expert reports, Defendants also will likely supplement their 26(a)

16 disclosures with factual rebuttal witnesses to address what they contend to be new factual

17 information set forth in Plaintiffs’ expert reports. Plaintiffs object to this belated production of

18 factual evidence well after the close of fact discovery. The parties will be meeting and conferring on

19 this issue if and when Defendants provide such disclosures.

20           Finally, Defendants recently reported to Plaintiffs that tabular data for FY 2013 – 2019 that

21 Defendants produced with their supplemental initial disclosures was inaccurate, in that some

22 applications handled under CARRP prior to June 21, 2017, were identified as non-CARRP.

23 Defendants explained aspects of the error to Plaintiffs, and are working to produce corrected tabular

24 data. This data was analyzed by the parties’ respective statistics expert witnesses, was used at one

25 prior deposition, and was anticipated to be used at the Rule 30(b)(6) deposition of USCIS that

26 Plaintiffs noted, and thus re-work may be required to address the error in the data Defendants
27 produced. Until Defendants produce the corrected data, the parties, but especially Plaintiffs, do not

28 know the full impact the data correction will have on the schedule and further discovery. Yet, to the
                                                                                     UNITED STATES DEPARTMENT OF JUSTICE
29 JOINT STATUS REPORT PURSUANT TO                                             CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                       Ben Franklin Station, P.O. Box 878
     MAY 14, 2020 ORDER - 4                                                                 Washington, D.C. 20044
30   (Case No. C17-00094RAJ)                                                                     (202) 616-4900


31
               Case 2:17-cv-00094-RAJ Document 359 Filed 05/26/20 Page 5 of 8



 1 best of their abilities, the parties have tried to account for this issue in the proposed schedule.

 2 Defendants have notified Plaintiffs that they are willing to produce the anonymized underlying data

 3 corresponding to the corrected tabular data being provided for FY 2013 – FY 2019.

 4                                                      Case Schedule

 5           The parties propose the following deadlines be set forth in a new scheduling order:

 6           1.         Defendants Produce Updated Data Tables – June 12th

 7           2.         Plaintiffs’ Contact with Class Notice Responders

 8                  -        Finalize Agreement on Procedure and Schedule related to Contact with Notice

 9                           Responders—May 29th

10                  -        Stipulated Motion to Modify the PO related to Contact with Notice Responders or

11                           Notice to Court that Issue Requires Court Resolution—June 5th

12           3.         Resolution on Other Unresolved Issues:

13                       -      Scope of the 30(b)(6) Notice—June 26th

14                       -      Motion on A Files & 41 documents—June 26th

15                       -      Clawbacks—June 26th

16           4.         Expert Reports:

17                      a.      Plaintiffs Provide Any Updates to Their Non-Statistical Experts Reports: July

18           1st

19                      b.      Defendants’ Responsive Non-Statistical Expert Reports: July 10th, if none of

20           the relevant Plaintiffs’ Non-Statistical Expert Reports are substantively

21           updated/supplemented by July 1st; July 22nd if any of the relevant Plaintiffs’ Non-Statistical

22           Expert Reports are substantively updated/supplemented. (Substantive change means

23           changing or adding opinions or assumptions, additional uses of the data or evidence, adding

24           additional data sets or evidence not previously offered to support an opinion. Merely

25           substituting the corrected data for the old data or removing reference to the old data will not

26           be considered a substantive change, though.)

27                      c.      Updated/Supplemental Expert Reports of Statistical Experts – July 17th

28                      d.      Responsive Expert Reports, if any, of Statistical Experts - August 7th
                                                                                       UNITED STATES DEPARTMENT OF JUSTICE
29 JOINT STATUS REPORT PURSUANT TO                                               CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                         Ben Franklin Station, P.O. Box 878
     MAY 14, 2020 ORDER - 5                                                                   Washington, D.C. 20044
30   (Case No. C17-00094RAJ)                                                                       (202) 616-4900


31
               Case 2:17-cv-00094-RAJ Document 359 Filed 05/26/20 Page 6 of 8



 1           5.      Remaining Production on the Pending/Stricken Motions (Other than the Class Notice

 2 Motion) and/or Plaintiffs present request to Court on remaining disputes as to redactions to the A

 3 Files or the 41 documents – July 3rd

 4           6.      Defendants’ Certification of Administrative Record – July 3rd

 5           7.      Resume Depositions (by remote means if in-person depositions not yet feasible)—

 6 July 13th

 7           8.      Conclusion of all discovery, except the deposition of Mr. Ostadhassan which shall be

 8 left open until such time as international travel is possible — September 2nd

 9           9.      Parties to Explore Settlement/Mediation (without prejudice to doing so earlier, of

10 course)--December 18th

11           10.     Dispositive Motions filed (and noted for hearing on seventh Friday thereafter)—

12 Thursday, October 22nd (thus noted for December 18th)

13           11.     Briefing schedule on Motions for Summary Judgment

14                   -         Plaintiffs’ motion for summary judgment—October 22nd

15                   -         Defendants’ cross-motion and opposition—November 16th

16                   -         Plaintiffs’ opposition and reply— December 8th

17                   -         Defendants’ reply—December 18th

18                   -         Noting Date for Cross-Motions—December 18th

19           It is the understanding of the parties that the Court requested that they only propose a case

20 schedule through the dispositive motion stage. The parties, of course, will meet and confer and

21 propose a schedule for trial and other pretrial dates if the Court would like them to do so at this time.

22           As noted above, once a trial date is set, the parties have agreed to negotiate in good faith an

23 advanced schedule for exchange of pretrial statements.

24

25

26
27

28
                                                                                      UNITED STATES DEPARTMENT OF JUSTICE
29 JOINT STATUS REPORT PURSUANT TO                                              CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                        Ben Franklin Station, P.O. Box 878
     MAY 14, 2020 ORDER - 6                                                                  Washington, D.C. 20044
30   (Case No. C17-00094RAJ)                                                                      (202) 616-4900


31
               Case 2:17-cv-00094-RAJ Document 359 Filed 05/26/20 Page 7 of 8


     DATED: May __, 2020.
 1
     For Defendants:
 2

 3 JOSEPH H. HUNT                                     ANDREW C. BRINKMAN
   Assistant Attorney General                         Senior Counsel for National Security
 4 Civil Division                                     National Security Unit
   U.S. Department of Justice                         Office of Immigration Litigation
 5

 6 AUGUST FLENTJE                                     VICTORIA M. BRAGA
   Special Counsel                                    Trial Attorney
 7 Civil Division                                     Office of Immigration Litigation

 8 ETHAN B. KANTER                                    JESSE BUSEN
   Chief, National Security Unit                      Counsel for National Security
 9 Office of Immigration Litigation                   Office of Immigration Litigation
10 Civil Division
                                                      BRENDAN T. MOORE
11 BRIAN T. MORAN                                     Trial Attorney
   United States Attorney                             Office of Immigration Litigation
12
    /s/ Brian C. Kipnis
13 BRIAN C. KIPNIS                                    MICHELLE R. SLACK
14 Assistant United States Attorney                   Trial Attorney
   Western District of Washington                     Office of Immigration Litigation
15
   LEON B. TARANTO                                    KATHRYN DAVIS
16 Trial Attorney                                     Senior Counsel
   Torts Branch                                       Federal Programs Branch
17 Civil Division                                     Civil Division
18
                                                      LINDSAY M. MURPHY
19                                                    Senior Counsel for National Security
                                                      Office of Immigration Litigation
20
                                                      Counsel for Defendants
21

22

23

24

25

26
27

28
                                                                       UNITED STATES DEPARTMENT OF JUSTICE
29 JOINT STATUS REPORT PURSUANT TO                               CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                         Ben Franklin Station, P.O. Box 878
     MAY 14, 2020 ORDER - 7                                                   Washington, D.C. 20044
30   (Case No. C17-00094RAJ)                                                       (202) 616-4900


31
               Case 2:17-cv-00094-RAJ Document 359 Filed 05/26/20 Page 8 of 8



 1
      For Plaintiffs:
 2
      s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
 3    Jennifer Pasquarella (admitted pro hac vice)   s/ Nicholas P. Gellert
      ACLU Foundation of Southern California         s/ David A. Perez
 4    1313 W. 8th Street                             s/ Heath L. Hyatt
      Los Angeles, CA 90017                          s/ Paige Whidbee
 5    Telephone: (213) 977-5236                      Harry H. Schneider, Jr. #9404
      jpasquarella@aclusocal.org                     Nicholas P. Gellert #18041
 6                                                   David A. Perez #43959
      s/ Matt Adams                                  Heath L. Hyatt #54141
 7    Matt Adams #28287                              Perkins Coie LLP
      Northwest Immigrant Rights Project             1201 Third Avenue, Suite 4900
 8    615 Second Ave., Ste. 400                      Seattle, WA 98101-3099
      Seattle, WA 98122                              Telephone: 206.359.8000
 9    Telephone: (206) 957-8611                      HSchneider@perkinscoie.com
      matt@nwirp.org                                 NGellert@perkinscoie.com
10                                                   DPerez@perkinscoie.com
      s/ Stacy Tolchin                               HHyatt@perkinscoie.com
11    Stacy Tolchin (admitted pro hac vice)          PWhidbee@perkinscoie.com
      Law Offices of Stacy Tolchin
12    634 S. Spring St. Suite 500A
      Los Angeles, CA 90014                          s/ Kristin Macleod-Ball
13    Telephone: (213) 622-7450                      Kristin Macleod-Ball (admitted pro hac vice)
      Stacy@tolchinimmigration.com                   American Immigration Council
14                                                   1318 Beacon Street, Suite 18
      s/ Hugh Handeyside                             Brookline, MA 03446
15    s/ Lee Gelernt                                 Telephone: (857) 305-3722
      s/ Hina Shamsi                                 kmacleod-ball@immcouncil.org
16    Hugh Handeyside #39792
      Lee Gelernt (admitted pro hac vice)            s/ John Midgley
17    Hina Shamsi (admitted pro hac vice)            John Midgley #50517
      American Civil Liberties Union Foundation      ACLU of Washington Foundation
18    125 Broad Street                               P.O. Box 2728
      New York, NY 10004                             Seattle, WA 98111
19    Telephone: (212) 549-2616                      Telephone: (206) 624-2184
      lgelernt@aclu.org                              jmidgley@aclu-wa.org
20    hhandeyside@aclu.org
      hshamsi@aclu.org
21                                                   Counsel for Plaintiffs

22

23

24

25

26
27

28
                                                                                UNITED STATES DEPARTMENT OF JUSTICE
29 JOINT STATUS REPORT PURSUANT TO                                        CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                  Ben Franklin Station, P.O. Box 878
     MAY 14, 2020 ORDER - 8                                                            Washington, D.C. 20044
30   (Case No. C17-00094RAJ)                                                                (202) 616-4900


31
